                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 TRAVELERS INDEMNITY COMPANY,
 TRAVELERS CASUALTY AND SURETY
 COMPANY and THE PHOENIX
 INSURANCE COMPANY,

                Plaintiffs,                         Court No: 17-cv-06363
 v.

 UNIQUE CASEWORK INSTALLATIONS,
 INC.,

                Defendant.


        PLAINTIFF’S MOTION FOR PROVE-UP AND ENTRY OF JUDGMENT

NOW COME the Plaintiffs, THE TRAVELERS INDEMNITY COMPANY, TRAVELERS

CASUALTY AND SURETY COMPANY, and THE PHOENIX INSURANCE COMPANY

(collectively “Travelers” or “Plaintiffs”) by and through their attorneys, PETER R. RYNDAK., and

hereby respectfully moves this Honorable Court to Turnover Defendant’s bank funds, and in

support thereof, states as follows:

       1.      On January 31, 2018, a judgement was entered in this case in favor of Plaintiffs and

against Defendant, Unique Casework Installation, Inc. (“Unique”), on claims of breach of contract,

unjust enrichment and account stated in the amount of $382,984.50. A copy of the Judgement

Order is attached hereto as Exhibit A.

       2.      Plaintiff served Third-Party Respondent, Citibank, with a Third Party Citation to

Discover Assets in an attempt to collect the judgment. A copy of the Third Party Citation and green

card are attached as Exhibit B.
        3.      Citibank’s answer to the Third Party Citation revealed that it is in possession of

certain funds belonging to the Plaintiffs held in four checking accounts, Account numbers:

801676553, 801460151, 800846668, and 801636063. A copy of the Respondent’s answers to

Third Party Citation are attached as Exhibit C.

        4.      The total funds of Plaintiffs in Citibank’s possession at the time of the citation for

account number 801676553 is $43,136.1. A copy of the account statement produced by

Respondent is attached as Exhibit D.

        5.      The total funds of Plaintiffs in Citibank’s possession at the time of the citation for

account number 801460151 is $15.02. A copy of the account statement produced by Respondent

is attached as Exhibit E.

        6.      The total funds of Plaintiffs in Citibank’s possession at the time of the citation for

account number 800846668 is $3,551.27.             A copy of the account statement produced by

Respondent is attached as Exhibit F.

        7.      The total funds of Plaintiffs in Citibank’s possession at the time of the citation for

account number 801636063 is $46,638.18.             A copy of the account statement produced by

Respondent is attached as Exhibit G.

        8.      Upon service of the citation to discover assets, a lien was created in Plaintiff’s favor

against the funds being held by Citibank. See Bloink v. Olson, 265 Ill. App. 3d 711, 716, 638

N.E.2d 406, 410 (2nd Dist. 1994) (“[T]he trial court correctly concluded that a lien against the

checking account funds came into existence upon the service of the citation upon the Bank.”).

        9.      Plaintiff prays that this honorable court enter a turnover order against Third-Party

citation respondent Citibank, directing it to turn over to Plaintiffs all funds being held by it pursuant




                                                   2
to citation and in an amount up to full satisfaction of the judgement of $382,984.50. These funds

will go towards satisfaction of the judgment entered in favor of plaintiff.

       WHEREFORE, Plaintiffs, THE TRAVELERS INDEMNITY COMPANY, TRAVELERS

CASUALTY AND SURETY COMPANY, and THE PHOENIX INSURANCE COMPANY,

respectfully requests entry of a turnover order in accord with the relief sought in this motion, and

for any further relief this court deems necessary.


                                              TRAVELERS   INDEMNITY    COMPANY,
                                              TRAVELERS CASUALTY AND SURETY
                                              COMPANY and THE PHOENIX INSURANCE
                                              COMPANY


                                              By:___/s/ Peter R. Ryndak__________
                                                    One of the Attorneys

Peter R. Ryndak, ARDC #06238006
JOHNSON & BELL, LTD.
33 West Monroe Street - Suite 2700
Chicago, Illinois 60603
312.372.0770 (T)
312.372.9818 (F)
ryndakp@jbltd.com




                                                 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, I have electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which sent notification of such filing to all parties of record.


                                              /s/ Peter R. Ryndak




                                                 4
5
